Citation Nr: 1812763	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  15-23 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral feet bone spurs.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for a right wrist condition.

4.  Entitlement to an increased evaluation for lumbar spine intervertebral disc syndrome (previously rated as lumbar spine degenerative disc disease), currently assigned a 10 percent rating prior to December 11, 2017, and 20 percent since.

5.  Entitlement to an increased initial evaluation for bilateral hearing loss, currently assigned a noncompensable rating prior to April 14, 2014, and 10 percent since.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Esq.


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1961 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A February 2012 rating decision, in pertinent part, assigned an increased 10 percent disability rating to the service-connected lumbar spine disability effective the date the claim for benefits was received, as well as granted service connection for bilateral hearing loss and assigned a noncompensable evaluation.  Additionally, this decision denied service connection for a right wrist and right ankle condition, as well as continued the previous denial of service connection for bilateral feet bone spurs.  Similarly, an April 2012 rating decision denied service connection for prostate cancer. 

In an April 2015 rating decision, the Agency of Original Jurisdiction (AOJ) assigned an initial compensable evaluation of 10 percent for bilateral hearing loss, effective April 14, 2014.  The Veteran continued his appeal for a higher disability rating.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In a January 2018 rating decision, the Veterans Benefits Administration (VBA) granted an increased evaluation of 20 percent for lumbar spine IVDS, effective December 11, 2017.  As the increased evaluation awarded by the VBA did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, supra.  Additionally, this decision granted service connection for right ankle degenerative arthritis, as well as bilateral lower extremity sciatica.  In response, the Veteran did not appeal either the rating or effective date assigned for these now service-connected disabilities, so these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating that he has to separately appeal these "downstream" issues).

The issue of entitlement to a TDIU was raised by the record as a component of the claim for increase on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

As will be explained below, the claims of entitlement to service connection for a right wrist condition and for a TDIU require further development before the Board can make a determination, so the Board is remanding these issues to the AOJ.


FINDINGS OF FACT

1.  In a final decision dated in July 1985, the RO denied the Veteran's claim of entitlement to service connection for bilateral feet bone spurs. 

2.  Evidence received since the final July 1985 RO decision does not relate to an unestablished fact necessary to substantiate the claim and/or is cumulative or redundant of evidence previously of record; therefore, it is not new and material.

3.  The Veteran's duties at Korat Royal Thai Air Force Base as likely as not placed him near the perimeter of the base; therefore, herbicide exposure is shown.

4.  The Veteran has a current diagnosis of prostate cancer.

5.  Prior to April 14, 2014, the Veteran's bilateral hearing loss demonstrated, at worst, Level II hearing acuity in the right ear and Level I in the left ear.

6.  Since April 14, 2014, the Veteran's bilateral hearing loss demonstrated, at worst, Level IV hearing acuity in the right ear and Level IV in the left ear.

6.  Prior to December 11, 2017, the Veteran's lumbar spine IVDS (previously rated as lumbar spine DDD) demonstrated, at worst, forward flexion greater than 85 degrees, albeit with pain; combined range of motion of the thoracolumbar spine greater than 235 degrees, and muscle spasm, guarding, and localized tenderness which did not results in abnormal gait or abnormal spinal contour.

7.  Since December 11, 2017, the Veteran's lumbar spine IVDS (previously rated as lumbar spine DDD), demonstrated, at worst, forward flexion of the thoracolumbar spine greater than 30 degrees, and there is no evidence of any ankylosis of the lumbar spine or regulatory-defined incapacitating episodes, meaning those requiring bedrest prescribed by a physician and treatment by a physician owing to IVDS.


CONCLUSIONS OF LAW

1.  As new and material evidence has not been received, the criteria for reopening the claim of entitlement to service connection for bilateral feet bone spurs have not been met.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2017).

2.  The criteria for service connection for prostate cancer, as due to herbicide exposure, have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for an initial compensable evaluation for bilateral hearing loss prior to April 14, 2014, and 10 percent since, have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).

4.  The criteria for an increased evaluation higher than 10 percent for lumbar spine IVDS (previously rated as lumbar spine DDD) prior to December 11, 2017, and 20 percent since, have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For increased rating claims, 38 U.S.C. § 5103(a) requires, at a minimum, the Secretary to: (1) inform the claimant that in order to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and, (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

Once service connection is granted, Courts have held that the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See 38 U.S.C. § 5103(a); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In this case, the Veteran was informed of what evidence was required to substantiate the claims, and of his and VA's respective responsibilities in obtaining evidence in a February 2011 VCAA notice letter.  Moreover, he was afforded ample notice of the applicable law and requirements for substantiating his claims in the April 2015 Statement of the Case (SOC), as well as in additional Supplemental SOCs (SSOCs).  He has had ample opportunity to respond or supplement the record, and has not alleged that any notice was less than adequate.  Thus, the Board finds that VA's duty to notify is satisfied.

Regarding the duty to assist, the claims file contains the Veteran's service treatment records (STRs), relevant post-service medical records and his own written contentions.  Neither the Veteran nor his representative has identified, nor does the record otherwise indicate, any other evidence relevant to his claim that is obtainable and has not been obtained.  Furthermore, the Veteran was afforded VA compensation examinations and opinions were provided in support of his claim.  Upon review of the medical evidence, the Board concludes that these examination reports, collectively, are adequate for the purpose of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  New and Material Evidence to Reopen Claim

Generally, an unappealed decision by the AOJ is final.  See 38 C.F.R. § 20.1103.  However, a veteran may request that VA reopen a claim upon the receipt of "new and material" evidence.  38 U.S.C. § 5108.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  New evidence is defined as existing evidence that was not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the prior final denial, and it must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purposes of reopening a claim, the evidence is presumed credible unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In a February 2012 rating decision, the AOJ continued the prior denial of service connection for bilateral feet bone spurs.  Irrespective of any decision by the AOJ to reopen an appeal, the Board must first make the threshold determination of whether there is new and material evidence to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  38 C.F.R. § 3.303.

In a rating decision issued in July 1985, the AOJ denied the Veteran's claim of entitlement to service connection for bilateral feet bone spurs.  The rating decision indicated that the "Veteran reported bone spurs had been diagnosed by a doctor in Roanoke" and noted that "[h]e received no treatment."  The rating decision also referenced the March 1985 VA compensation examination, where diagnostic testing found "no evidence of bone or joint injury or significant disease".  An addendum to this VA examination further indicates that he "also has been told that he had some bone spurs in the bottom of both feet", but that he "does not have any pain at the present time."  In light of the foregoing, the July 1985 rating decision appeared to deny the Veteran's service connection claim based on the lack of a current disability and lack of a nexus.  The Veteran was notified of the July 1985 decision and of his appellate rights, but did not appeal the decision, or submit new and material evidence within one year of the denial; therefore, this decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

The Board notes that relevant evidence of record at the time of the AOJ's July 1985 denial included the Veteran's Report of Medical History for Retirement, dated in June 1984, on which he documented "foot trouble."  The examiner indicated that the "foot trouble" was "diagnosed as bone spurs by a doctor in Roanoke" and x-rays taken "showed no problems, no treatment, [No Complications, No Sequelae]."

Since the last final denial, potentially material new evidence has been added to the record.  First, post-service medical records indicate that the Veteran was seen at the Roanoke Orthopedic Center on June 10, 2008 at which time he complained of pain in both feet.  Physical examination revealed hypertrophy of the fifth metatarsal heads on both feet and his lesser digits were documented as being mildly medially deviated.  He was prescribed "super feet orthotic inserts".  Upon review, the Board concludes that this evidence is not new and material.  Initially, this medical record does not show that a diagnosis was made related to the heels.  For this reason, it does not relate to a current bilateral heel disability, which based on the evidence of record at the time of the July 1985 decision was an unestablished fact necessary to substantiate the claim.

Additional potential new evidence include statements made by the Veteran's attorney representative in June 2015, June 2016, and July 2017, which all conveyed the notion that the service connection claim should be granted due to an error with the original rating decision.  Specifically, the attorney contended that the July 1985 rating decision "acknowledged the [V]eteran has bone spurs" and, therefore, there was "clear legal error because it conceded that the medical condition was diagnosed within one (1) year of discharge, thereby triggering the presumption of service-connection."  This statement is cumulative or redundant of the evidence previously of record and is not considered new and material evidence.  To the extent the Veteran's attorney was arguing that a clear and unmistakable error (CUE) was made in the July 1985 rating decision, the AOJ has confirmed that CUE was not made in the original decision to deny service connection.  See January 2018 SSOC.

The remaining new evidence of record is also not material as it is not relevant to the Veteran's service connection claim for bilateral feet bone spurs.

In summation, a final July 1985 rating decision denied service connection for bilateral feet bone spurs and subsequent evidence associated with the claims file did not relate to an unestablished fact necessary to substantiate the claim and/or is cumulative or redundant of evidence previously of record.  Accordingly, new and material evidence was not received and the claim of entitlement to service connection for bilateral feet bone spurs is not reopened and, to this extent, the Veteran's claim is denied.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).

III.  Service Connection for Prostate Cancer

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

The Veteran's post-service treatment records establish that he has a current diagnosis of prostate cancer.  Consequently, there is competent medical evidence of his claimed disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).

However, as already alluded to, there still must be competent and credible evidence also of a relationship between the Veteran's claimed disability and his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, .209 F.3d 122, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546,548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The Veteran readily acknowledges that his prostate cancer was not diagnosed during his time in service or even within one year of his discharge, much less shown to be disabling to the minimally-required degree of at least 10-percent disabling, so it may not be presumed to have been incurred during his service, at least not under the provisions of 38 U.S.C. §§ 1101, 1112, 1113 and 38 C.F.R. §§ 3.307 and 3.309(a).

Here, however, the Veteran has asserted that entitlement to service connection for prostate cancer is nevertheless warranted, instead, on the basis that it is presumptively associated with his exposure to herbicides-like the dioxin in Agent Orange-during his service.  For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era-beginning on January 9, 1962, and ending on May 7, 1975-will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

Provided that the requirements of 38 C.F.R. § 3.307(a)(6) are met, VA regulations also provide that certain diseases associated with exposure to herbicide agents, such as prostate cancer, may be presumed to have been incurred in service even if there is no evidence of the disease in service.  38 C.F.R. § 3.309(e).  The diseases listed at § 3.309(e) must manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy must manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in Vietnam during the Vietnam Era.

The Veteran claims that his overseas service at Korat Air Force Base (AFB) in Thailand, during the Vietnam Era, qualifies as in-country service in the Republic of Vietnam, and should cause him to warrant presumptive service connection for prostate cancer.  Specifically, the Veteran claims that on his way to Korat AFB, his plane stopped in Vietnam for a day and he deboarded the aircraft.  Furthermore, and most significantly, the Veteran claims that his military occupation specialty (MOS) as a flight line fuel supervisor routinely had him near the perimeter of Korat AFB and he was also required to run for physical training (PT) along the exterior fences.

In this case, the Board will focus on the Veteran's assertion that he was exposed to herbicides in Thailand.  While all Veterans who served in Vietnam during the Vietnam era are presumed to have been exposed to an herbicide agent, VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam era.  In this regard, VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes, as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  That allows for presumptive service connection of the diseases associated with herbicide exposure.  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  As the Veteran served at the Royal Thai Air Force Base in Korat during the Vietnam era, exposure to herbicides may be conceded on a direct facts found basis if he served near the perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.

While the record does not clearly identify whether the Veteran was exposed to herbicides while stationed at Korat Royal Thai AFB, the Board notes that there is no basis in the record to question the Veteran's credibility regarding his statements that his assigned duties involved work near the perimeter of the AFB.  Moreover, the CHECO Report discussed above notes heavy use of herbicides at the perimeter of the base.  Again, that report is highly probative as it is an official record, generated with a specific view towards describing military bases in Thailand during the Vietnam Era.  The Veteran's statements as to the location of duties performed by him while stationed in Thailand are competent lay evidence of what the Veteran observed during service in Thailand.  Layno v. Brown, 6 Vet. App. 465 (1994) (lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  As there is no evidence of record that contradicts the Veteran's claim as to the location of duties performed during service in Thailand, they must be presumed to be accurate.  Any reasonable doubt regarding the accuracy of the Veteran's statements is resolved in favor of the Veteran.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Consequently, the Veteran's credible statements, taken in conjunction with the information regarding herbicide use in Thailand, support a finding that he was exposed to herbicides during service.  As the Veteran's post-service medical records establish a diagnosis of prostate cancer, this disability is presumed to have been incurred during active military service based on the Veteran's exposure to herbicides during service in Thailand.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

IV.  Legal Criteria for Increased Rating Claims

When evaluating the severity of a particular disability, it is essential that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But if the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, then separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings and is employed for initial or established ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  If the evidence for versus against a claim is in equipoise, then the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4.  These percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to him.

V.  Increased Rating for Hearing Loss

The Veteran's service-connected bilateral hearing loss is currently rated as noncompensable (0 percent disabling) prior to April 14, 2014, and 10 percent disabling thereafter, under 38 C.F.R. § 4.85.

Disability ratings for hearing loss are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by puretone audiometry tests.  See 38 C.F.R. § 4.85.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  38 C.F.R. § 4.85 (d).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  38 C.F.R. § 4.85.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "VI" and the poorer ear has a numeric designation Level of "VII," then the percentage evaluation is 30 percent.

Disability evaluations for hearing loss are determined by a mechanical application of the criteria contained in Table VI and Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran was afforded a VA audiological examination in July 2011.  His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
55
75
LEFT
25
30
45
70
75

The puretone thresholds average was 48.75 decibels in the right ear and 55 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.

The hearing impairment levels, based on the July 2011 audiometric findings, correspond to Level II in the right ear and Level I in the left ear, under Table VI.  38 C.F.R. § 4.85.  Intersecting Levels II and I under Table VII results in a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.

The Board also has considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, since the audiological report fails to demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, or that the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear, an evaluation for exceptional patterns of hearing impairment is not warranted.

The Veteran was afforded another VA audiological examination in April 2014.
The Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
45
45
65
85
LEFT
20
35
40
70
75

The puretone thresholds average was 60 decibels in the right ear and 55 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 80 percent in the left ear.

The hearing impairment levels, based on the April 2014 audiometric findings, correspond to Level IV in the right ear and Level IV in the left ear, under Table VI.  38 C.F.R. § 4.85.  Intersecting Levels IV and IV under Table VII results in a 10 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.

The Board has again considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, since the audiological report fails to demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, or that the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear, an evaluation for exceptional patterns of hearing impairment is not warranted.

The audiometric evaluations discussed above do not reveal results warranting an evaluation higher than what is currently assigned.  Review of the medical evidence of records reveals no other audiometric testing that would support a higher rating at any point during the period on appeal.  Therefore, an initial compensable evaluation for bilateral hearing loss prior to April 14, 2014, and a disability rating higher than 10 percent thereafter, under 38 C.F.R. § 4.85, is denied.

Moreover, neither the Veteran nor his representative has raised any other issues with respect to the higher initial rating claim, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

VI.  Increased Rating for Lumbar Spine Disability

The Veteran's service-connected intervertebral disc syndrome (IVDS) of the lumbar spine (previously rated as lumbar spine degenerative disc disease (DDD)) is currently rated as 10 percent disabling from November 3, 2010, and 20 percent disabling from December 11, 2017, under 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating IVDS based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.

Disabilities of the spine (other than IVDS when evaluated on the basis of incapacitating episodes) are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454 (Aug. 27, 2003).  Any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, are to be rated separately from orthopedic manifestations under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

An incapacitating episode is defined as a period of symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  The following evaluations are assignable for IVDS based on incapacitating episodes: 10 percent where incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; 20 percent where incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; 40 percent where incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and, 60 percent where incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

In order to warrant a rating higher than 10 percent prior to December 11, 2017, and 20 percent thereafter, under the Formula for Rating IVDS, there needs to be medical evidence of: (1) IVDS; and, (2) incapacitating episodes due to symptoms of IVDS requiring bedrest prescribed by a physician.  Here, while the December 2017 shows that the Veteran has IVDS, there is no medical evidence of record documenting any incapacitating episodes that requires bedrest prescribed by a physician.  As a result, the Board finds that a higher rating is not warranted at any time during the period on appeal under the Formula for Rating IVDS Based on Incapacitating Episodes.

Even though a higher rating is not warranted under the Formula for Rating IVDS Based on Incapacitating Episodes, the Veteran must still be evaluated for a higher rating under the General Rating Formula for Diseases and Injuries of the Spine.

Under the General Rating Formula for Diseases and Injuries of the Spine, as it applies to the lumbar spine, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2); see also Plate V.

Lastly, Diagnostic Code 5003, degenerative arthritis, requires rating according to the limitation of motion of the affected joints, if such would result in a compensable disability rating.  38 C.F.R. § 4.71a, DC 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.

The Veteran was afforded a VA compensation examination in March 2011, where he demonstrated lumbar spine forward flexion 0 to 90 degrees, extension 0 to 30 degrees, left and right lateral flexion 0 to 30 degrees, and left and right lateral rotation 0 to 30 degrees.  His combined range of motion of the lumbar spine was 240 degrees.  Range of motion was limited by pain with no additional limitations after repetitive use testing.  The examiner documented muscle spasm, guarding, and localized tenderness that did not results in abnormal gait or abnormal spinal contour.  The examiner also indicated that there were no signs of any ankylosis.

More recently, the Veteran was afforded another VA compensation examination in December 2017, where he demonstrated forward flexion of the lumbar spine 0 to 55 degrees, extension 0 to 10 degrees, right lateral flexion 0 to 25 degrees, left lateral flexion 0 to 20 degrees, and right and left lateral rotation 0 to 30 degrees.  His combined range of motion of the lumbar spine was 170 degrees.  Range of motion was limited by pain, fatigue, weakness, and lack of endurance after repetitive use testing.  Moreover, after repetitive use testing, demonstrated forward flexion of the lumbar spine limited to 45 degrees, extension limited to 0 degrees, right lateral flexion 0 to 15 degrees, left lateral flexion 0 to 10 degrees, and right and left lateral rotation 0 to 20 degrees.  His combined range of motion of the lumbar spine was 110 degrees.  While the examination report indicates that the Veteran has muscle spasm, it was not noted to result in abnormal gait or abnormal spinal contour.  Also, there were no signs of any ankylosis found on examination.  Lastly, as noted above, although IVDS was noted, there was no indication of any incapacitating episodes within the past year due to the lumbar spine condition.

The Board notes that the December 2017 VA examination report is compliant with the recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016).

In order to warrant an evaluation higher than 10 percent prior to December 11, 2017 under the General Rating Formula for Diseases and Injuries of the Spine, the evidence would need to show forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

In light of the foregoing, the Board finds that an evaluation higher than 10 percent is not warranted prior to December 11, 2017 under the General Rating Formula for Diseases and Injuries of the Spine, because, at worst, the Veteran demonstrated forward flexion of the thoracolumbar spine greater than 85 degrees, the combined range of motion of the thoracolumbar spine was greater than 120 degrees, and the documented muscle spasm, guarding, and localized tenderness did not result in abnormal gait or abnormal spinal contour.  During this rating period, the Veteran's lumbar spine demonstrated symptoms that more closely approximates the diagnostic criteria for a 10 percent evaluation; thus, a higher rating is not warranted.

In order to warrant an evaluation higher than 20 percent since December 11, 2017 under the General Rating Formula for Diseases and Injuries of the Spine, the evidence would need to show forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

In light of the foregoing, the Board finds that an evaluation higher than 20 percent is not warranted since December 11, 2017 under the General Rating Formula for Diseases and Injuries of the Spine, because, at worst, the Veteran demonstrated forward flexion of the thoracolumbar spine limited to 45 degrees and there is no evidence of any ankylosis of the thoracolumbar spine.

In reaching this determination, the Board acknowledges that pain on motion must be taken into account when rating a disability based on limitation of motion, even where there is compensable loss as a result of limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, to receive disability compensation for painful motion, that pain must result in functional loss (i.e., limitation in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance").  See 38 C.F.R. § 4.40; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  In other words, "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell, 25 Vet. App. at 37.

Here, given the Veteran's overall range of motion during his VA examinations, which took pain into consideration, the Board finds that a 10 percent evaluation prior to December 11, 2017, and 20 percent thereafter, properly compensates him for the extent of functional loss resulting from symptoms like painful motion.

The Board has also considered whether the Veteran's service-connected lumbar spine disability manifests any associated objective neurologic abnormalities other than the already service-connected bilateral lower extremity sciatica so as to warrant a separate rating under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note (1).  The examiner conducting the December 2017 VA examination denied the presence of any neurologic abnormality not already considered by the service-connected radiculopathies (i.e., no bowel and bladder problems, no pathological reflexes) that are attributable to the service-connected lumbar spine disability.  Again, as noted above, the Veteran was granted service connection for the associated neurologic abnormalities and he did not appeal either the rating or effective date assigned for these now service-connected disabilities, so these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating that he has to separately appeal these "downstream" issues).

Finally, neither the Veteran nor his representative has raised any other issues with respect to the higher initial rating claim, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In arriving at these conclusions, the Board has carefully considered the lay assertions of the Veteran.  The Veteran, in advancing this appeal, believes that his lumbar spine disability has been more severe than the assigned disability ratings reflect, which the Board readily acknowledges he is competent to report observable symptoms.  Layno, 6 Vet. App. 465.  However, the competent medical evidence, which offers detailed specific specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating his lumbar spine disability.  The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the current disability.

As the preponderance of the evidence is against an evaluation greater than that assigned, the benefit of the doubt rule does not apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

1.  As new and material evidence has not been received, the Veteran's petition to reopen the service connection claim for bilateral feet bone spurs is denied.

2.  Entitlement to service connection for prostate cancer is granted.

3.  Entitlement to an initial compensable evaluation for bilateral hearing loss prior to April 14, 2014, and greater than 10 percent since, is denied.

4.  Entitlement to an increased evaluation higher than 10 percent for lumbar spine IVDS (previously rated as lumbar spine DDD) prior to December 11, 2017, and 20 percent since, is denied.


REMAND


Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i).  In this case, the Veteran has not been afforded a VA compensation examination to address the nature and etiology of his right wrist disability.  As the record suggests a possible relationship between the Veteran's claimed disability and his active military service, the "low threshold" standard for determining when a VA examination is necessary has been met.  Thus, a remand for such examination is necessary.  McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Next, further development is required before the Board can make a determination in the derivative claim for a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, while on remand, the AOJ should obtain the records of all relevant treatment the Veteran has received (the records of which have not already been obtained, so they, too, may be considered).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center(s) and obtain all outstanding treatment records if relevant to these claims.  Also, ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records that have not been obtained.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).

2.  After receiving all additional treatment records, schedule the Veteran for a VA compensation examination assessing the nature and etiology of his current right wrist disability.  His claim file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must address the following:

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's current right wrist disability, had its onset during service or is otherwise etiologically related to service, to include his documented right hand and right wrist injuries?

When responding, the examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner must discuss the reasons for doing that.

The mere absence of evidence of contemporaneous treatment in the service treatment records cannot, standing alone, serve as the sole basis for an unfavorable opinion.  However, it is permissible to consider this as one factor in the determination regarding the origins of these claimed disabilities, provided there is also sufficient explanation as to why it is reasonable to have expectation of treatment in the circumstances presented.

(b)  Is it at least as likely as not that the Veteran's right wrist disability had its onset during the year immediately following his separation from service in September 1984?

All answers to the questions asked must be supported by a clear rationale.  That is, the examiner is asked to explain in detail the underlying reasoning for his or her opinion, preferably citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

3.  Ensure the requested examination report is responsive to the applicable rating criteria and questions asked.  If it is not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. § 4.2.

4.  Request that the Veteran complete and return VA Form 21-8940 (an official TDIU application), providing his employment history with salary information and average hours worked, etc., since November 1, 2010.

5.  After completing this and all other development deemed necessary, readjudicate the claims in light of all additional evidence.  If these claims are denied, or are not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


